DETAILED ACTION

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 does not end with a period and should be corrected.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 9-16, and 19 of U.S. Patent No. 11,206,120 (herein called “the ’120 Patent”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’120 Patent.
Regarding claim 1 of the present application, claim 1 of the ’120 Patent contains every element and thus anticipates claim 1 of the present application.  
Specifically, claim 1 of the ’120 Patent discloses a wireless device configured for waveform selection, the wireless device comprising: 
5a receiver configured to receive a first indication of a first selected waveform from a network node (see 22:4-5), the first indication of the first selected waveform indicating a modulation and coding scheme for the first selected waveform (see 22:6-14; as indicated in these lines, each of a first and second selected waveform corresponds to an MCS and thus the indication of the waveform indicates the corresponding MCS); and 
a transmitter configured to transmit using the first selected waveform (see 22:15-16).  
Claim 1 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 1 of the present application is a broader version of claim 1 of the ’120 Patent in that it omits one or more elements of claim 1 of the ’120 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 15 of the present application, claim 16 of the ’120 Patent contains every element and thus anticipates claim 15 of the present application.  
Specifically, claim 16 of the ’120 Patent discloses a method in a wireless device for waveform selection, the method comprising: 
receiving a first indication of a first selected waveform from a network node (see 23:6-7), the first indication of the first selected waveform indicating a modulation and coding scheme for the first selected waveform (see 22:8-16; as indicated in these lines, each of a first and second selected waveform corresponds to an MCS and thus the indication of the waveform indicates the corresponding MCS); and 
transmitting using the first selected waveform (see 23:17).  
Claim 15 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 15 of the present application is a broader version of claim 16 of the ’120 Patent in that it omits one or more elements of claim 16 of the ’120 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 16 of the present application, claim 19 of the ’120 Patent contains every element and thus anticipates claim 16 of the present application.  
Specifically, claim 19 of the ’120 Patent discloses network node configured for waveform selection, the network node comprising: 
35a waveform selector configured to select at least a first selected waveform for a wireless device to use for transmissions (see 23:35-37), the first indication of the first selected waveform indicating a modulation and coding scheme for the first selected waveform (see 23:37-45); and 
a transmitter configured to transmit a first indication of the first selected waveform to 5inform the wireless device of the selected first selected waveform (see 23:46-48).  
Claim 16 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 16 of the present application is a broader version of claim 19 of the ’120 Patent in that it omits one or more elements of claim 19 of the ’120 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 2 of the present application, claim 2 of the ’120 Patent discloses the claim limitations.  Therefore, claim 2 is similarly rejected under obviousness-type double patenting in view of claim 2 of the ’120 Patent.  

Regarding claim 3 of the present application, claim 3 of the ’120 Patent discloses the claim limitations.  Therefore, claim 3 is similarly rejected under obviousness-type double patenting in view of claim 3 of the ’120 Patent.  

Regarding claim 4 of the present application, claim 4 of the ’120 Patent discloses the claim limitations.  Therefore, claim 4 is similarly rejected under obviousness-type double patenting in view of claim 4 of the ’120 Patent.  

Regarding claim 5 of the present application, claim 5 of the ’120 Patent discloses the claim limitations.  Therefore, claim 5 is similarly rejected under obviousness-type double patenting in view of claim 5 of the ’120 Patent.  

Regarding claim 6 of the present application, claim 6 of the ’120 Patent discloses the claim limitations.  Therefore, claim 6 is similarly rejected under obviousness-type double patenting in view of claim 6 of the ’120 Patent.  

Regarding claim 7 of the present application, claim 7 of the ’120 Patent discloses the claim limitations.  Therefore, claim 7 is similarly rejected under obviousness-type double patenting in view of claim 7 of the ’120 Patent.  

Regarding claim 8 of the present application, claim 9 of the ’120 Patent discloses the claim limitations.  Therefore, claim 9 is similarly rejected under obviousness-type double patenting in view of claim 9 of the ’120 Patent.  

Regarding claim 9 of the present application, claim 10 of the ’120 Patent discloses the claim limitations.  Therefore, claim 10 is similarly rejected under obviousness-type double patenting in view of claim 10 of the ’120 Patent.  

Regarding claim 10 of the present application, claim 11 of the ’120 Patent discloses the claim limitations.  Therefore, claim 11 is similarly rejected under obviousness-type double patenting in view of claim 11 of the ’120 Patent.  

Regarding claim 11 of the present application, claim 12 of the ’120 Patent discloses the claim limitations.  Therefore, claim 12 is similarly rejected under obviousness-type double patenting in view of claim 12 of the ’120 Patent.  

Regarding claim 12 of the present application, claim 13 of the ’120 Patent discloses the claim limitations.  Therefore, claim 13 is similarly rejected under obviousness-type double patenting in view of claim 13 of the ’120 Patent.  

Regarding claim 13 of the present application, claim 14 of the ’120 Patent discloses the claim limitations.  Therefore, claim 14 is similarly rejected under obviousness-type double patenting in view of claim 14 of the ’120 Patent.  

Regarding claim 14 of the present application, claim 15 of the ’120 Patent discloses the claim limitations.  Therefore, claim 15 is similarly rejected under obviousness-type double patenting in view of claim 15 of the ’120 Patent.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0396730 to Kim et al.

Regarding claim 1: Kim discloses a wireless device configured for waveform selection, the wireless device comprising: 
a receiver configured to receive a first indication of a first selected waveform from a network node (disclosed throughout; see paragraphs 0007 and 0008, for example, which indicate that the network (base station) transmits information indicating a waveform to use for uplink communication), the first indication of the first selected waveform indicating a modulation and coding scheme for the first selected waveform (see paragraph 0092-00093, for example, which indicates that the indication of waveforms to be used can be sent in conjunction with MCS information); and 
a transmitter configured to transmit using the first selected waveform (disclosed throughout; see paragraphs 0007 and 0008, for example, which indicate that a terminal transmits on the uplink using the indicated waveform).

Regarding claim 15: Kim discloses a method in a wireless device for waveform selection, the method comprising: 
receiving a first indication of a first selected waveform from a network node (disclosed throughout; see paragraphs 0007 and 0008, for example, which indicate that the network (base station) transmits information indicating a waveform to use for uplink communication), the first indication of the first selected waveform indicating a modulation and coding scheme for the first selected waveform (see paragraph 0092-00093, for example, which indicates that the indication of waveforms to be used can be sent in conjunction with MCS information); and 
transmitting using the first selected waveform (disclosed throughout; see paragraphs 0007 and 0008, for example, which indicate that a terminal transmits on the uplink using the indicated waveform).

Regarding claim 16: Kim discloses a network node configured for waveform selection, the network node comprising: 
35a waveform selector configured to select at least a first selected waveform for a wireless device to use for transmissions (disclosed throughout; see paragraph 0007, for example, which discloses that the base station (network node) selects a waveform to be used by a terminal on the uplink and then transmits an indication of this waveform), the first indication of the first selected waveform indicating a modulation and coding scheme for the first selected waveform (see paragraph 0092-00093, for example, which indicates that the indication of waveforms to be used can be sent in conjunction with MCS information); and 
a transmitter configured to transmit a first indication of the first selected waveform to 5inform the wireless device of the selected first selected waveform (disclosed throughout; see paragraph 0007, for example, which discloses that the base station (network node) selects a waveform to be used by a terminal on the uplink and then transmits an indication of this waveform).

Regarding claim 2: Kim discloses the limitation that the first selected waveform is selected from a plurality of possible waveforms (disclosed throughout; see paragraph 0071, for example, which discloses that the waveform is selected from a plurality of possible waveforms (OFDM and/or DFT-S-OFDM)).

Regarding claim 3: Kim discloses the limitation that the receiver further receives a second indication of a second selected waveform, different from the first selected waveform, from the 15network node the second selected waveform to be transmitted by the wireless device to the network node (see paragraph 0087, for example, which indicates that the waveform to be used by each of the PUCCH and PUSCH can be configured independently; that is, the waveform used by the PUCCH can be configured to be different from the waveform used by the PUSCH).  

Regarding claim 4: Kim discloses the limitation that the first selected waveform is one of an orthogonal frequency division multiplex, OFDM, waveform, a discrete Fourier transform 20spread-OFDM, DFTS-OFDM waveform and a single carrier modulation waveform (disclosed throughout; see paragraph 0071, for example, which discloses that the waveform is selected from a plurality of possible waveforms (OFDM and/or DFT-S-OFDM)).

Regarding claim 5: Kim discloses the limitation that the second selected waveform is one of an orthogonal frequency division multiplex, OFDM, waveform, a discrete Fourier transform spread-OFDM, DFTS-OFDM waveform and a single carrier modulation waveform (disclosed throughout; see paragraph 0071, for example, which discloses that the waveform is selected from a plurality of possible waveforms (OFDM and/or DFT-S-OFDM)).

Regarding claim 6: Kim discloses the limitation that the second indication of the second selected waveform is received on a downlink control channel and the second selected waveform is transmitted on an uplink shared channel (disclosed throughout; see paragraph 0104, for example, which indicates that the second indication of a waveform may be transmitted using a downlink control channel (such as the PDCCH) and the second selected waveform is transmitted on an uplink shared channel (such as the PUSCH)).

Regarding claim 7: Kim discloses the limitation that the first indication of the first selected waveform is received on a downlink control channel and the first selected waveform is transmitted on an uplink shared channel (disclosed throughout; see paragraph 0087, for example, which discloses that the first indication can be transmitted over a downlink control channel (such as the system information block) and the first selected waveform is transmitted on an uplink shared channel (the PUCCH, which is shared by multiple terminals); see also paragraph 0113, which indicates that this indication can be included in a DCI/PDCCH).

Regarding claim 8: Kim discloses the limitation that selecting the first selected waveform includes choosing an index and a modulation and coding scheme, MCS, from a table (see paragraphs 0092-0093 and Table 1, for example; in one example, the selected waveform is determined by the MCS index; that is, as explained, one waveform can be used for MCS indices 0-6 and another waveform is used for MCS indices greater than 6).

Regarding claim 9: Kim discloses the limitation that the first indication of the first 5selected waveform indicates a resource allocation for the first selected waveform (see paragraph 0094, for example, which indicates that the waveform indication is determined based on resource allocation information).

Regarding claim 10: Kim discloses the limitation that waveform selection is based on resource allocation of data (see paragraph 0094, for example, which indicates that the waveform indication is determined based on resource allocation information).

Regarding claim 12: Kim discloses the limitation that selecting the waveform includes 15choosing an index and a resource allocation from a table (see paragraphs 0092-0094, for example, which indicate that the waveform can be indicated based on resource allocation related to the MCS, which is indicated via an index; thus, selecting the waveform involves both choosing an index and resource allocation information from a table (such as Table 1; the resource allocation includes at least the TBS index)).

Regarding claim 13: Kim discloses the limitation that the first indication of the first selected waveform indicates a transport block size, TBS, for the first selected waveform (see paragraphs 0092-0093 and Table 1, for example; the first indication includes the MCS index, which in turn indicates the TBS as shows in Table 1).

Regarding claim 14: Kim discloses the limitation that the first selected waveform is selected together with TBS so that if the TBS is smaller than a threshold, the first selected waveform is discrete Fourier transform orthogonal frequency division multiplex, DFTS-OFDM, and is OFDM otherwise (see Table 1 and paragraph 0094, for example; the size of the allocated resources (TBS) in terms of number of resources indicates the waveform to be used; in this case, DFT-S-OFDM is used if the size of the resources is “less than a specific number” and OFDM if it is “greater than a specific number”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0396730 to Kim et al in view of U.S. Patent Application Publication 2008/0225693 to Zhang et al.


Regarding claim 11: Kim discloses the limitations of parent claim 9 as indicated above.  Kim does not explicitly disclose the limitations of claim 11 that when consecutive resources are integer multiples of 2, 3 and 5, then a selected waveform is discrete Fourier transform orthogonal frequency division multiplex, DFTS-OFDM, and is OFDM otherwise.  However, Zhang teaches that applying DFT precoding for large prim number factors causes very high transmitter implementation complexity and that it is therefore preferable to limit DFT precoding to sizes that are integer multiples of 2, 3, and 5 in paragraph 0006.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim to limit the use of DFTS-OFDM to cases where consecutive resources are integer multiples of 2, 3, and 5.  The rationale for doing so would have been to reduce the implementation complexity and thus the cost of the devices implementing the communication as taught by Zhang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2020/0252954 to Kim et al discloses an uplink transmission method including determining the waveform to be used.  
U.S. Patent Application Publication 2019/0335537 to Moroga et al discloses a method for transmitting DCI to indicate the uplink transmission scheme. 
U.S. Patent Application Publication 2018/0049173 to Chen et al discloses a method of resource allocation for an uplink control channel.
U.S. Patent Application Publication 2018/0035423 to Wang et al discloses a method for dynamic switching of waveforms for an uplink channel.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        September 13, 2022